



Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION







SECOND SUPPLEMENTAL NOTE PURCHASE AGREEMENT


SECOND SUPPLEMENTAL NOTE PURCHASE AGREEMENT, dated as of July 31, 2018 (the
“Agreement”), among FARMER MAC MORTGAGE SECURITIES CORPORATION (the
“Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE
CORPORATION, a federally-chartered instrumentality of the United States and an
institution of the Farm Credit System (“Farmer Mac” or the “Guarantor”), and
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative
association existing under the laws of the District of Columbia (“National
Rural”).


RECITALS


WHEREAS National Rural, the Purchaser and the Guarantor have heretofore executed
and delivered the Master Note Purchase Agreement dated as of July 31, 2015,
among National Rural, the Purchaser and the Guarantor (as amended from time to
time, the “Master Agreement”); and


WHEREAS, pursuant to the Master Agreement, the parties desire to establish
hereby the terms of one or more series of Notes to be issued by National Rural
and purchased by the Purchaser.


NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:


1.Capitalized Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Master Agreement.


2.Title of Series. The series of Note issued hereunder shall be designated as
“Series 2018-1.” Failure to make a notation of the name on the Note shall not
affect the validity and effect of such Note.


3.Note Funding. On each Funding Date, the Purchaser shall fund draws under the
Note as requested from National Rural from time to time during the Draw Period,
in each case pursuant to a Draw Notice, in an aggregate principal amount, not in
excess of $300,000,000.00 outstanding at any one time (the “Maximum Purchase
Amount”), subject to the terms and conditions set forth in the Master Agreement.
For purposes hereof, “Draw Period” means the period beginning on July 31, 2018
to and including the earlier of (i) the Early Termination Date or
(ii) December 20, 2023. National Rural may borrow, repay and reborrow funds at
any time or from time to time during the Draw Period in accordance with the
procedures set forth in the Master Agreement. The outstanding principal balance
of the Note shall reflect each such borrowing, repayment and reborrowing during
the Draw Period, as indicated on the books and records of the Purchaser (as may
be evidenced by a schedule of exchanges of notes), copies of which records of
the Purchaser shall be made available by the Purchaser to National Rural not
more frequently than monthly upon


1

--------------------------------------------------------------------------------





Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




National Rural’s written request. Disbursements under the Note shall be in an
initial minimum amount of $25 million and additional increments of $5 million in
excess thereof.


4.(a)    The following additional defined terms shall apply to each Note issued
pursuant to this Agreement:


Applicable Margin: [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST], provided that Farmer Mac may adjust the
Applicable Margin in its sole discretion on any Facility Renewal Date with at
least 30 days’ notice to Issuer prior to the respective Facility Renewal Date.


Early Termination Date: The date that either the Issuer or the Purchaser elects
to terminate this Agreement, provided that (i) if such termination is at the
Issuer’s election, the Issuer shall have provided at least 30 days’ prior
written notice to Purchaser and Farmer Mac and (ii) if such termination is at
Purchaser’s election, such Early Termination Date may only be on a Facility
Renewal Date and Purchaser shall have provided at least 30 days’ prior written
notice to Issuer.


Facility Renewal Date: January 31, 2019 and thereafter on the 20th of each June
and December to but excluding December 20, 2023.


Funding Date: The date of each funding under the Note pursuant to a Draw Notice.


LIBOR: The London Interbank Offered Rate for one-month U.S. Dollar deposits, as
calculated by Farmer Mac in the following order of priority:


•the rate that appears at 11:00 a.m. (London time) on the LIBOR Determination
Date equal to the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for
U.S. Dollars for a period equal in length to such Interest Period) as displayed
on page LIBOR01 of the Reuters screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time) for one-month U.S. Dollar deposits;


•if a rate does not so appear, Farmer Mac will select four leading banks in the
London interbank market and request those banks to provide their offered
quotations to prime banks in the London interbank market for one-month U.S.
Dollar deposits at 11:00 a.m. (London time) on the LIBOR Determination Date. If
at least two of the selected banks provide the requested quotations, LIBOR will
be the arithmetic mean of the quotations obtained, as determined by Farmer Mac;


•if fewer than two of the selected banks provide the requested quotations,
Farmer Mac will select three major banks in New York City and request those
banks to provide their offered quotations to leading European banks for
one-month U.S. Dollar loans, beginning on the applicable Interest Rate Reset
Date, at approximately 11:00 a.m. (London time) on


2

--------------------------------------------------------------------------------





Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




the LIBOR Determination Date. LIBOR will be the arithmetic mean of the
quotations obtained, as determined by Farmer Mac; and


•if fewer than three of the selected banks provide the requested quotations, it
shall be deemed that LIBOR is no longer recognized as an industry standard
benchmark interest rate.


Notwithstanding anything herein to the contrary, if Farmer Mac determines (or it
is deemed pursuant to the immediately preceding bullet) that LIBOR has been
discontinued, is no longer being published or is no longer recognized as an
industry standard benchmark interest rate, in each case whether due to lack of
contributing banks or for any other reason, then Farmer Mac, in its sole
discretion, may, in lieu of any provision above, designate a substitute or
successor index rate, taking into account general comparability to LIBOR,
acceptance as a market-based benchmark interest rate and any other adjustments
or factors as Farmer Mac deems appropriate. If Farmer Mac determines a
substitute or successor index rate in accordance with the foregoing, Farmer Mac,
in its sole discretion, may, notwithstanding anything herein to the contrary,
also determine the Business Day convention, the definition of Business Day (or
London Banking Day), the Interest Reset Date and the index rate determination
date to be used and any other relevant methodology for calculating the
substitute or successor index rate, including any adjustment factor needed to
make such substitute or successor index rate comparable to LIBOR, in a manner
that is consistent with industry accepted practices for such substitute or
successor index rate.


LIBOR Determination Date: The second London Banking Day before the first day of
the applicable Interest Period.


London Banking Day: Any day on which commercial banks are open for business,
including dealings in foreign exchange and deposits in U.S. Dollar deposits, in
London, England.


(b)    The following defined terms set forth in the Master Agreement as applied
to the Note issued pursuant to this Agreement shall be amended in their entirety
as set forth below:


Closing Date: The date hereof.


Facility Fee: [REDACTED PORTION FILED SEPARATELY WITH SEC PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST] of the Maximum Purchase Amount, payable on the
date hereof and on each Facility Renewal Date during the Draw Period, provided
that Farmer Mac may adjust the Facility Fee in its sole discretion on any
Facility Renewal Date with at least 30 days’ notice prior to the respective
Facility Renewal Date. The Facility Fee is nonrefundable in whole or part.


Index: LIBOR




3

--------------------------------------------------------------------------------





Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




Interest Payment Date: On the 20th (or next succeeding Business Day) of each
month for which principal amounts under the Note were outstanding in the
preceding Interest Period.


Interest Period: Initially, the period commencing on the effective date of a
Note Funding to but excluding the next Interest Payment Date, and thereafter,
each period from and including the prior Interest Payment Date to but excluding
the next Interest Payment Date.


Note: A variable funding promissory note of National Rural payable to the
Purchaser, having the terms provided for in Article II of the Master Agreement
and otherwise in the form of Annex A attached to this Agreement.


(c)    The following additional terms and conditions shall apply to the Note
issued under this Agreement:


(i)On each Funding Date, each of the conditions precedent set forth in Section
3.01(b), (d), (e), (g), and (h) shall have been met as of such Funding Date.


(ii)The representations of each of the parties hereto as set forth in Sections
5.01 and 5.02, respectively, shall be made as of each Funding Date.


(iii)Section 2.03(c) of the Master Agreement is hereby amended by replacing the
second and third sentences thereof with the following: “National Rural shall
provide the Purchaser with a Notice of Prepayment at least two (2) Business Days
prior to the date scheduled for prepayment as set forth in such Notice of
Prepayment.”


(iv)Section 4.01 of the Master Agreement is hereby amended by replacing
subsection (a) thereof with the following: “(a)    within the earlier of (i) two
(2) Business Days after filing with the Securities and Exchange Commission and
(ii) 120 calendar days after the end of each Fiscal Year, the Financial
Statements for such Fiscal Year;”.


5.GOVERNING LAW. EXCEPT AS SET FORTH IN SECTION 9.01 OF THE MASTER AGREEMENT,
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FEDERAL
LAW. TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW SHALL BE
THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
THEREIN.


6.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.




4

--------------------------------------------------------------------------------





Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




7.Inconsistency. In the event of any inconsistency between the terms of this
Supplemental Note Purchase Agreement and the Master Agreement, the terms of this
Supplemental Note Purchase Agreement shall apply.


[Remainder of page intentionally left blank.]




5

--------------------------------------------------------------------------------






Exhibit 10.1


CONFIDENTIAL TREATMENT FOR THIS EXHIBIT HAS BEEN REQUESTED FROM THE SECURITIES
AND EXCHANGE COMMISSION


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED, AND THE REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.




FARMER MAC MORTGAGE SECURITIES CORPORATION




By: _/s/ R. Dale Lynch __________________
Name: R. Dale Lynch
Title: Executive Vice President – Chief Executive Officer


FEDERAL AGRICULTURAL MORTGAGE CORPORATION




By: _/s/ R. Dale Lynch __________________
Name: R. Dale Lynch
Title: Executive Vice President – Chief Executive Officer




NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION




By: _/s/ J. Andrew Don __________________
Name: J. Andrew Don
Title: Senior Vice President and Chief Financial Officer





ANNEX A
FORM OF SERIES 2018-1 NOTE


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
Floating Rate, Variable Funding Senior Note due December 20, 2023
Washington, D.C.
July 31, 2018
FOR VALUE RECEIVED, the undersigned, NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION (“National Rural”), a District of Columbia cooperative
association, hereby promises to pay to FARMER MAC MORTGAGE SECURITIES
CORPORATION (the “Purchaser”), a wholly owned subsidiary of FEDERAL AGRICULTURAL
MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States
and an institution of the Farm Credit System (“Farmer Mac”), or registered
assigns, the principal sum as set forth in the “Schedule of Exchanges of Notes”
attached hereto, which amount shall not exceed THREE HUNDRED MILLION DOLLARS
($300,000,000.00) outstanding hereunder at any one time, on December 20, 2023
together with interest computed from the date hereof according to the terms of
the Note Purchase Agreement (as defined below).


Payments of principal and interest on this Note are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to National Rural from the registered holder of this Note as
provided in the Note Purchase Agreement referred to below.


This Note is issued pursuant to the Master Note Purchase Agreement, dated as of
July 31, 2015, as well as the Second Supplemental Note Purchase Agreement dated
as of July 31, 2018 (together, as from time to time amended, the “Note Purchase
Agreement”), between National Rural, the Purchaser, and Farmer Mac and is
entitled to the benefits thereof. This Note is also entitled to the benefits of
the Second Amended, Restated and Consolidated Pledge Agreement, dated as of
July 31, 2015 (as from time to time amended), among National Rural, Farmer Mac,
the Purchaser and the Collateral Agent named therein.


Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Note Purchase Agreement.


This Note is a registered Note and, upon surrender of this Note for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer,
National Rural may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and National Rural will not be affected by any notice to the contrary.


This Note is prepayable at any time by National Rural, in whole or in part at
the option of National Rural on the terms set forth in the Note Purchase
Agreement. In the event that any such repayment or prepayment of the principal
amount of any Note is made on a day other than an Interest Payment Date, accrued
interest on the principal amount thereof shall be payable through and excluding
the call date on which such repayment or prepayment is made. The outstanding
principal balance of this Note shall reflect each borrowing, repayment and
reborrowing during the Draw Period as described more fully in the Note Purchase
Agreement and as reflected in the books and records of the Purchaser. The
outstanding principal amount under this Note at any given time during the Draw
Period may not reflect the full face amount set forth on the first page of this
Note, and may be less.


If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared due and payable in the
manner, at the price and with the effect provided in the Note Purchase
Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
National Rural and the holder hereof shall be governed by, the laws of the
District of Columbia, excluding choice-of-law principles of the law of the
District of Columbia that would require the application of the laws of another
jurisdiction.


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By
 
 
 
Name:
 
Title:





SCHEDULE OF EXCHANGES OF NOTES


NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
Floating Rate, Variable Funding Senior Note due December 20, 2023
The initial principal amount of this Bond is [XXX MILLION XXX THOUSAND DOLLARS
($XX,XXX,XXX.00)]. The following increases or decreases in this Bond have been
made:








Date of Exchange


Amount of decrease in principal amount of this Bond


Amount of increase in principal amount of this Bond
Principal amount of this Bond following such decrease or increase
Signature of authorized officer or signatory of Issuer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








